Citation Nr: 1011036	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-14 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound injury to the face, below the right eye.

2.  Entitlement to service connection for residuals of a 
shrapnel wound injury to the left upper extremity.

3.  Entitlement to service connection for residuals of a 
shrapnel wound injury to the left lower extremity.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to 
January 1975.  His awards and decorations include the Purple 
Heart medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law 
Judge in November 2009.  A transcript of the hearing is of 
record.

The current appeal involves issues of entitlement to service 
connection for shrapnel wound residuals to the face, below 
the right eye, left upper extremity, and left lower 
extremity.  However, in reviewing the evidence of record, the 
Board noted that the Veteran's service treatment records 
reflected a diagnosis of bilateral high frequency hearing 
loss.  If the Veteran believes that he has a current 
disability of hearing loss, or any other current disorder 
stemming from his active duty service (including hearing 
loss, tinnitus, or perhaps even a psychological disorder, if 
applicable), he is encouraged to file a claim for service 
connection with the RO.   


FINDINGS OF FACT

1.  The Veteran does not currently have a disability related 
to a shrapnel wound injury to the face, below the right eye.

2.  The Veteran does not currently have a disability related 
to a shrapnel wound injury to the left upper extremity.

3.  The Veteran does not currently have a disability related 
to a shrapnel wound injury to the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a shrapnel wound injury to the face, below the 
right eye, have not been met.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

2.  The criteria for entitlement to service connection for 
residuals of a shrapnel wound injury to the left upper 
extremity have not been met.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

3.  The criteria for entitlement to service connection for 
residuals of a shrapnel wound injury to the left lower 
extremity have not been met.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).
	
	However, the law provides that service connection may only be 
granted for a current disability; when a claimed condition is 
not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110 (2002); Rabideau v. Derwinski, 
	2 Vet. App. 141 (1992) (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  
	
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the Veteran contends that he is entitled to 
service connection for residuals of a shrapnel wound injury 
to the face, below the right eye, and for residuals of a 
shrapnel wound injury to his left arm and left leg.  In 
support of his claims, he submitted statements and sworn 
testimony asserting that he received two shrapnel wound 
injuries during service, for which he was awarded the Purple 
Heart medal.  See Hearing Transcript (T.) at p. 5.  However, 
having carefully reviewed the evidence of record in light of 
the Veteran's contentions and the applicable law, the Board 
finds that his claim must nevertheless fail because a current 
disability has not been shown.  

Here, even considering the Veteran's reported shrapnel wound 
injuries in service (and the Board parenthetically notes that 
his Form DD-214 reflected his award of a Purple Heart medal 
and that his January 1973 service examination revealed a scar 
above the right eye, consistent with his assertions), the 
requirements for entitlement to service connection have not 
been met.  Specifically, at this time, the competent evidence 
does not demonstrate that the Veteran has a current 
disability related to residuals of shrapnel wound injuries, a 
threshold requirement for establishing service connection.

In order to determine the nature and extent of the Veteran's 
shrapnel wound residuals, a February 2007 VA eye examination, 
a March 2007 VA musculoskeletal examination, and a March 2007 
scar examination were conducted.  At the examinations, he 
consistently reported a history of receiving shrapnel wound 
injuries in service.  However, at the examinations, the 
Veteran did not present with any current complaints.  In this 
regard, it is significant to note that he denied visual 
complaints or eye pain in the eye examination and that he 
denied any joint symptoms, such as instability, pain, 
stiffness, or weakness in the musculoskeletal examination.  
Moreover, physical examination of the right eye, face, 
joints, and scars did not reveal any current disability 
associated with his shrapnel wound injuries.  In fact, each 
examination determined that there were no related residuals. 

The Board has considered the Veteran's statements asserting a 
nexus between his shrapnel wound injuries and active duty 
service and acknowledges that he is competent to report 
symptoms as they come to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, 
the Veteran merely indicated that he was injured in service 
but, importantly, does not relate any current symptoms.  In 
his November 2009 hearing before the undersigned Veterans Law 
Judge, he explained that, at the time of his injuries, his 
wounds were superficial, did not require major surgery, and 
did not result in any broken bones, arteries, or other 
complications.  See T. at p. 6.  He further explained that 
his shrapnel wound injuries were healed at the time of his 
separation from service in January 1975 and that, with the 
exception of his arm bothering him "a little bit" (no 
further descriptions of symptoms, if any, was provided), he 
never really experienced any problems.  T. at p. 14.  He 
further indicated that the wounds healed well and that the 
scars disappeared and were no longer visible.  T. at p. 15.

The law provides that, in the absence of an identified 
disease or injury, service connection may not be granted.  
See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  
While the Board commends the Veteran on the sacrifices that 
he made during service, the law is clear that his claims for 
service connection must necessarily be denied because there 
is no sufficient showing he has a residual disability at this 
time that is derived from the reported shrapnel wound 
injuries during service.  As the weight of the evidence is 
against the Veteran's claims for service connection, the 
Board is regrettably unable to grant the benefits sought on 
appeal.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2006 that informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
With respect to the Dingess requirements, in September 2006, 
the RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records and VA treatment records 
pertinent to the appeal, and the Veteran submitted statements 
on his behalf.  Additionally, in November 2009, he was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  Of 
significance, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Therefore, the Board finds that the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Moreover, specific VA medical examinations relevant to the 
issues on appeal were obtained in February 2007 and March 
2007.  The Board further finds the VA examinations to be 
adequate for evaluation purposes.  Specifically, the 
examiners interviewed the Veteran and conducted physical 
examinations, and there is no indication that the Veteran's 
past medical history or any relevant fact was misstated.  

Accordingly, the Board finds that no useful purpose would be 
served in remanding these issues for further development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
For these reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for residuals of a shrapnel wound injury 
to the face, below the right eye, is denied.

Service connection for residuals of a shrapnel wound injury 
to the left upper extremity is denied.

Service connection for residuals of a shrapnel wound injury 
to the left lower extremity is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


